
	

115 S1494 IS: ANCSA Dividend Exclusion Act of 2017
U.S. Senate
2017-06-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 1494
		IN THE SENATE OF THE UNITED STATES
		
			June 29, 2017
			Ms. Murkowski (for herself and Mr. Sullivan) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To amend the Alaska Native Claims Settlement Act in order to increase the dividend exclusion, and
			 for other purposes.
	
	
		1.Short title
 This Act may be cited as the ANCSA Dividend Exclusion Act of 2017.
 2.Dividend exclusion increaseSection 29(c)(A) of the Alaska Native Claims Settlement Act (43 U.S.C. 1626(c)(A)) is amended by striking exceed $2,000 per individual per annum and inserting the following:
			
 exceed—(i)for any calendar year preceding 2017, $2,000 per individual per annum; and (ii)for calendar year 2017 and all subsequent calendar years, $5,000 per individual per annum, to be adjusted for inflation in fiscal year 2022, and every 5 years thereafter, by increasing the amount provided under this subparagraph for the preceding year by the percentage increase in the Consumer Price Index for All Urban Consumers, as published by the Bureau of Labor Statistics, during the preceding 5-year period;.
		
